 Case 2:20-cv-00316-JDC-KK Document 1 Filed 03/10/20 Page 1 of 3 PageID #: 1



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                              LAKE CHARLES DIVISION

ROBERT GLASBY                                                        CIVIL ACTION

VERSUS                                                               NO. 2:20-cv-316

PRUDENTIAL INSURANCE COMPANY OF AMERICA


                                         COMPLAINT

      The Complaint of Robert Glasby respectfully alleges:

1.    This is a claim for ERISA short and long term disability benefits.

2.    This Court has jurisdiction and venue under 29 U.S.C. Sec. 1001, et seq.; 29 U.S.C. Sec.

      1132(e)(1)(2).

3.    Plaintiff, Robert Glasby, of lawful age and a resident of Sulphur, Louisiana, is a plan

      participant and beneficiary of an ERISA plan created by his employer, Chicago Bridge and

      Iron Company and an insured participant of a group disability policy issued by Prudential

      Insurance Company of America.

4.    Defendant, Prudential Insurance Company of America (“Prudential”), is a foreign

      corporation, doing business in Louisiana. Upon information and belief, Prudential is

      incorporated in Philadelphia, Pennsylvania, and its principal place of business is in the state

      of Pennsylvania.

5.    Prudential issued group Short and Long Term Disability policies insuring the employees

      of Chicago Bridge and Iron Company. Plaintiff is a beneficiary and insured under the

      policies.

6.    ERISA mandates that all plan administrators discharge their duties in the interest of plan

      participants and beneficiaries. 29 U.S.C. Sec. 1104(a)(1).



                                                1
 Case 2:20-cv-00316-JDC-KK Document 1 Filed 03/10/20 Page 2 of 3 PageID #: 2



7.    Plaintiff filed a claim for disability benefits with the Plan because his medical condition

      precluded him from continuing to perform the duties of his job on a fulltime basis.

8.    Plaintiff is disabled under the terms of the disability policies issued by Prudential.

9.    Prudential unlawfully denied Plaintiff benefits he is entitled to under terms of the disability

      policies.

10.   Plaintiff appealed the denials, but Prudential upheld its previous decisions.

11.   Prudential’s denials are based on insubstantial evidence and are arbitrary and an abuse of

      discretion.

12.   Prudential has wrongfully denied Plaintiff’s benefits that Plaintiff is plainly entitled to

      under Plan terms.

13.   Plaintiff has exhausted his administrative remedies and now files this suit to reverse

      Prudential’s denial of benefits.

14.   Prudential has abused its discretion as plan administrator by denying Plaintiff’s claim for

      disability benefits in bad faith.

15.   Prudential has abused its discretion by failing to consider the disabling, synergistic effect

      of all of Plaintiff’s medical conditions.

16.   Prudential has abused its discretion by failing to consider his medical condition in relation

      to the actual duties of his occupation.

17.   Prudential administered Plaintiff’s claim with an inherent and structural conflict of interest

      as Prudential is liable to pay benefits from its own assets to Plaintiff, and each payment

      depletes Prudential’s assets.




                                                  2
 Case 2:20-cv-00316-JDC-KK Document 1 Filed 03/10/20 Page 3 of 3 PageID #: 3



18.   Prudential chooses to conduct reviews of denied claims in order to maintain strict control

      over its risk of loss and to maintain higher profit margins than if a financially independent

      third party decided the appeals.

19.   The standard of review in this matter is de novo.

20.   As a routine business practice, Prudential uses the appeals process to support initial benefit

      denials rather than to review impartially whether it should reverse appealed denials.

21.   Plaintiff has been denied the benefits due to him under the Plan, has suffered, and is

      continuing to suffer economic loss as a result.

22.   Plaintiff is entitled to an award of interest on all money that Defendants should have paid

      to Plaintiff.

23.   Defendants’ denial has required Plaintiff to hire attorneys to represent his in this matter to

      recover benefits due to his under the Plan.


      WHEREFORE, Plaintiff prays for judgment against each Defendant as follows:

      1.      For all benefits due Plaintiff in the past and future under the Plan, plus pre- and

              post-judgment interest;

      2.      For all reasonable attorney fees;

      3.      For costs of suit; and

      4.      For all other relief as the facts and law may provide.

                                                      Respectfully submitted,
                                                      /s/ Reagan L. Toledano
                                                      Willeford & Toledano
                                                      Reagan L. Toledano (La. 29687)
                                                      James F. Willeford (La. 13485)
                                                      201 St. Charles Avenue, Suite 4208
                                                      New Orleans, Louisiana 70170
                                                      (504) 582-1286; (f) (313)692-5927
                                                      rtoledano@willefordlaw.com


                                                  3
